DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 4726870 to McWilliams et al. (hereinafter McWilliams) in view of US 4363738 to Kummermehr and US 4403023 to Reiss.
Regarding claim 8, McWilliams discloses a heat insulation fabric (col 1, ln 56-60) comprising less than 10 wt% aerogel (col 3, ln 8-10), which overlaps the instantly claimed range of 3 to 5 parts by weight of aerogel powder, 1 wt% or less cellulose binder (col 3, ln 20) or 1 wt% or less alkali silicate binder (col 3, ln 14-15), both of which overlap the instantly claimed range of 1 to 2 parts by weight of adhesive binder, and opacifier in an amount of 1/10 to twice the amount of silica (col 5, ln 10-15), thereby providing less than 5 wt% to 20 wt% opacifier, which overlaps the instantly clamed range of 1 to 5 parts by weight of opacifier.  See MPEP 2144.05(I), cited in the Office Action mailed 5/14/21.
McWilliams does not expressly disclose that the opacifier is carbon black powder having a particle of a diameter of 10 µm or less.
However, Kummermehr does teach an insulating composition comprising an aerogel (col 3, ln 49-52), adhesive binder (col 4, ln 1-2) and an opacifier selected from a group that includes carbon black, wherein the carbon black has a particle diameter of 1 to 10 µm (col 2, ln 39-42), which closely overlaps the instantly claimed range of 10 µm or less.  See MPEP 2144.05(I), cited above.
It would be obvious to one of ordinary skill in the art to employ the carbon black of Kummermehr as an obvious alternative to the TiO2 opacifier of McWilliams, as they are equivalents in the art.  See Kummermehr, col 2, ln 41-50.  It would also be obvious to employ carbon black having a size of 10 µm or less to improve the thermal quality of the insulation (Kummermehr, col 2, ln 55-60). 

However, Reiss does teach an insulation material comprising aerogel and opacifiers (col 2, ln 66-col 3, ln 3) wherein the opacifiers have a density of ≤ 0.48 g/cm3 (col 2, ln 43-45), which overlaps the instantly claimed range of 0.06 to 0.15 g/cm3.  See MPEP 2144.05(I), cited above.  Reiss also teaches a direct relationship between opacifier density and thermal conductivity (col 2, ln 43-53).  
It would be obvious to one of ordinary skill in the art to employ a carbon black opacifier as set forth in McWilliams and Kummermehr, having a low density that at least overlaps the instantly claimed density of 0.06 to 0.15 g/cm3 as set forth in Reiss, to ensure formation of a porous, low density insulating material (Kummermehr, col 1, ln 29-36 and McWilliams, col 1, ln 5-10) with the desired thermal conductivity and thermal quality (Reiss, col 1, ln 38-41 and Kummermehr, col 2, ln 55-60).
Claim 8 is a product by process claim.  It is noted that McWilliams in view of Kummermehr and Reiss does not explicitly teach the claimed process as written, however, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 

The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.

Response to Arguments
Applicant's arguments filed 8/12/21, regarding McWilliams in view of Kummermehr and Reiss have been fully considered. 
The newly amended claims require the application of pressure to the outer surface of the coated fabric, while the coating contains 80 to 100 parts by weight of water as a solvent.  McWilliams applies the coating suspension to the cloth by passing the cloth through a bath or by spraying or rolling the coating onto the surface of the cloth.  However, in the McWilliams process the coating is dried before pressure is applied. The reference does not teach or suggest the instantly claimed process of 
Therefore, the 103 rejection of claims 1-4, 6 and 7 as obvious over McWilliams in view of Kummermehr and Reiss has been withdrawn.
The 103 rejection of claim 5 as obvious over McWilliams in view of Kummermehr and Reiss and further in view of Bruns has also been withdrawn.
However, claim 8 is a product-by-process claim.  See MPEP 2113 cited above.  As discussed above, McWilliams teaches pressing after the solvent is dried. However, one of ordinary skill in the art would not expect pressing after drying the coating to substantially alter the product, absent evidence to the contrary.  Applicant has not provided such evidence.  As discussed above, McWilliams in view of Kummermehr and Reiss teaches an overlapping insulation product containing overlapping amounts of aerogel, binder and carbon black wherein the carbon black has overlapping particle size and density.  
Therefore, the 103 rejection of claim 8 as obvious over McWilliams in view of Kummermehr and Reiss stands. 

Allowable Subject Matter






Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, McWilliams in view of Kummermehr and Reiss, teaches a similar method of making an insulating fabric but teaches application of pressure after the coating is dried.  The newly amended claims require application of pressure to the wet, coated fabric . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        




/Matthew E. Hoban/Primary Examiner, Art Unit 1734